UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1441


CATHY G. LANIER; RANDY D. LANIER,

                Plaintiffs - Appellants,

          v.

BRANCH BANKING & TRUST COMPANY; BAYVIEW LOAN SERVICING, LLC;
FLEMING & WHITT PA; MCDONNELL & ASSOCIATES PA; DOES 1-10,
inclusive,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Chief
District Judge. (3:12-cv-00628-MBS-SVH)


Submitted:   July 10, 2012                 Decided:   July 24, 2012


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Cathy G. Lanier, Randy D. Lanier, Appellants Pro Se.       Steven
Barry Licata, Columbia, South Carolina; David Randolph Whitt,
FLEMING & WHITT, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cathy      G.    Lanier    and      Randy        D.   Lanier      appeal        the

district    court’s      order     denying        the    motion     for       a    temporary

restraining      order      that   they    filed        in    connection          with    their

action against the Appellees.

            To   the     extent    that     the    Laniers        seek   to       appeal    the

district court’s denial of a temporary restraining order, the

denial is not appealable on the circumstances of this case.                                See

Virginia    v.   Tenneco,      Inc.,      538   F.2d     1026,     1029-30         (4th    Cir.

1976).     To the extent that the Laniers also sought a preliminary

injunction, we have reviewed the record and conclude that the

district court’s denial of any such request was not an abuse of

its discretion.        Winter v. Natural Res. Def. Council, Inc., 555

U.S. 7, 22 (2008); Dewhurst v. Century Aluminum Co., 649 F.3d

287, 290 (4th Cir. 2011).

            Accordingly, we dismiss the appeal as to the request

for   a   temporary      restraining       order,       and    otherwise          affirm    the

district    court’s      judgment.         We     dispense        with    oral      argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    DISMISSED IN PART;
                                                                      AFFIRMED IN PART




                                            2